Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 3/14/2022 has been considered.  Claims 1-25 have been cancelled by applicant.  Claims 26-45 are currently pending.

Response to Arguments
Applicant’s arguments, see page 6, last paragraph of the Remarks, filed 3/14/2022, with respect to claims 26-45 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 3/14/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application relates to a user equipment (UE), comprising:
“wherein the processing circuitry is configured to:
select a PUCCH resource from the at least first and second sets of PUCCH resources for transmission of UCI based on a total number of UCI bits and downlink control information (DCI) signaling from the base station; and


The present application also relates to a base station, comprising:
“wherein the processing circuitry is configured to:
wherein the UCI is received using a PUCCH resource from the at least first and second PUCCH resource sets, wherein the PUCCH resource is based on a total number of UCI bits and downlink control information (DCI) signaling from the base station; and
when the PUCCH resource corresponds to a first PUCCH format, a PUCCH transmit power of the UCI is based on a parameter corresponding to the first PUCCH format, a number of resources blocks of the PUCCH resource, and a function of a number of at least one type of UCI bits, wherein the parameter corresponding to the first PUCCH format is provided by the higher layers from the base station” in combination with other recited elements in claim 33.




“wherein the UCI is received using a PUCCH resource from the at least first and second PUCCH resource sets, wherein the PUCCH resource is based on a total number of UCI bits and downlink control information (DCI) signaling from the base station; and
when the PUCCH resource corresponds to a first PUCCH format, a PUCCH transmit power of the UCI is based on a parameter corresponding to the first PUCCH format, a number of resources blocks of the PUCCH resource, and a function of a number of at least one type of UCI bits, wherein the parameter corresponding to the first PUCCH format is provided by the higher layers from the base station” in combination with other recited elements in claim 40.

The closest prior art, Lee et al. (US Publication 2013/0223301 A1), discloses a wireless communication system and method of transmitting acknowledgement information in a wireless communication system by a terminal and determining whether transmission of a scheduling request is set in one subframe where acknowledgement information on downlink transmission is to be transmitted.  Lee also teaches determining a Physical Uplink Control Channel (PUCCH) format and a resource with which the acknowledgement information is to be transmitted; and transmitting the acknowledgement information by using the PUCCH format and the resource. When the transmission of the scheduling request is set in the one subframe and the acknowledgement information corresponds to only a Physical Downlink Shared Channel (PDSCH) received on only a Primary Cell (PCell), the acknowledgement information and the scheduling request may be transmitted using PUCCH format 1 a/1 b.


However, Lee and Park, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471